 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT DAVID HANSON,                              No. 2:19-CV-1373-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    THOMAS A. FERRARA, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. On the court’s own

18   motion, the scheduling conference set for March 4, 2020, is vacated pending resolution of

19   defendant City of Fairfield’s motion to dismiss.

20                  IT IS SO ORDERED.

21

22   Dated: January 21, 2020
                                                            ____________________________________
23                                                          DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        1
